Citation Nr: 1822146	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to service connection for left hip strain.

2.   Entitlement to service connection for a left elbow scar.

3.   Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2006 to April 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction is with the Houston, Texas RO.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in October 2017.  A transcript of the hearing is of record.

The issue of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran's left hip strain had its onset in service and has continued since.

2.   The Veteran's left elbow scar is from an injury incurred during his active duty service.


CONCLUSIONS OF LAW

1.   The criteria for service connection for left hip strain have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.   The criteria for service connection for a left elbow scar have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that his left hip strain and left elbow scar are related to service.  At his Board hearing, he stated that his hip pain began in service.  He attributed it to "the wear and tear, all the rucks and like, the Special Forces selection assessment.  Just the grind over the years."  With regard to his elbow scar, he reported that while in service, concertina wire cut him in three spots, which required him to get stitches.

The Veteran presented his left elbow scar to the undersigned VLJ at his Board hearing and the VA treatment records document a diagnosis of left hip strain.  As such, the first element of service connection has been met.

An August 2014 letter from the Chief of Troop Medical Services states that the Veteran sustained a laceration to his arm that required suturing while he was deployed in Iraq in 2008.  He additionally stated "I also treated him after our return from the deployment for left hip . . . pain that he sustained during a course for Special Forces selection.  At the time, we did not have access to the electronic medical record system so these health care visits would not be in AHLTA."  The Board finds this evidence establishes that there were in-service injuries.

Significantly, the Board notes that the Veteran originally filed his claim in September 2012, less than one year post-service.  On VA examination in December 2012, the examiner noted that the Veteran had a left elbow scar and linked the scar to the Veteran's reported injury in Iraq.  The Board finds the Veteran's reports of an in-service injury credible and as such, service connection is warranted.

With regard to the Veteran's left hip strain, the Board notes that in June 2012, approximately two months post-service, the Veteran reported to VA for medical treatment for the first time.  At that time, the Veteran reported left hip pain "from carrying people, rucking, or running in service for two years."  Left hip pain has been shown in the VA treatment records to present.  Because the Veteran has submitted evidence of an in-service injury, treatment for left hip pain has been documented immediately post-service, and the Veteran continues to experience left hip pain, the Board finds that service connection is warranted for the diagnosed left hip strain.   


ORDER

Entitlement to service connection for left hip strain is granted.

Entitlement to service connection for a left elbow scar is granted.


REMAND

Although the additional delay is regrettable, a remand is necessary in this case.  At his Board hearing, the Veteran stated that his lumbar spine disability has worsened since last examined in December 2012.  In addition, the December 2012 VA examination report does not contain the findings concerning active and passive range of motion, nor does it discuss range of motion as may exist during a flare up.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records including from the Stillwater VA Clinic.

2. After obtaining all available records, schedule the Veteran for an examination of his lumbar spine disability. The examiner should be provided the claims file for review. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests that are deemed necessary for an accurate assessment should be conducted. 

Those findings provided should include range of motion of the lumbar spine, including tests for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 

In the context of flare-ups, if one is not occurring at the time of the examination, it is requested that the examiner estimate any functional limitation in terms of the degree of additional loss of range of motion after eliciting appropriate information from the Veteran, and considering all the information of record. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

3. After completion of the above and any further development deemed necessary by the AOJ, the claim should be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


